Title: From Thomas Jefferson to Henry Lee, 11 September 1789
From: Jefferson, Thomas
To: Lee, Henry



Dear Sir
Paris Sep. 11. 1789.

Your favor of March 6. came duly to hand with the papers it inclosed, as also duplicates of the same by a later occasion. I entered on the business you were pleased to confide to me with all the zeal which a desire to be useful to you could inspire. My hopes however neither were nor are equal to my wishes for success. I had before had occasion to try the dispositions of this country towards speculations in ours, while the subscription for the opening the Patowmac was yet unfilled. General Washington sent me a copy of the act, detailed to me the nature of the undertaking and it’s prospects, and it was well calculated to take here, if any thing of the kind could take. It was supported too by his name, which was a capital encouragement of itself. I put it into the hands of one of the best agents possible to try among the monied men; but not a shilling could be obtained. The answer was universally that they could make from 6. to 11. per cent by employing their money in their own funds, that they were sure of receiving the profits every quarter, and that their business thus remained in their own hands and under their own management. I have proposed however your matter. But the answer is still the same; so that here I have no expectations of success unless an accidental adventurer were to occur, on which we have no right to count. I had a consultation on the subject with Mr. Gouverneur Morris and Daniel Parker. They are now both in London, and if any occasion should offer there, you will be availed of it. However the chance of success, if there be any in Europe, is in Holland. Mr. Parker goes there every now and then, and will try that chance. In the mean time I have proposed it here to Mr. Van Staphorst, who has promised attention to it. He is one of the Dutch refugees. These persons are still waiting in hopes of a favorable change in their government. Should any event prove these hopes desperate, many of them will go to America, will have great sums of money to invest there, and in that case your offer might very possibly suit some of them. This, Sir, is the situation of it at present and in this situation my approaching departure for America obliges me to turn it over to Mr. Short, who will do every thing in his power to forward it. It will rest on the success of his enquiries, of those of Mr. Morris, Mr. Parker, and Van Staphorst, and I shall be happy if some one of them should meet with an offer to your mind. In the mean while I shall hope to have the pleasure of seeing  you in America, of conferring with you on the subject, and of repeating my own endeavors for you on my return. I have the honour to be with perfect esteem and attachment Dear Sir, Your most obedient humble servt,

Th: Jefferson

